Citation Nr: 0828731	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  02-05 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from May 1972 
until August 1974. He died in July 2000.  The appellant is 
the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from November 2000 
rating decisions of the Regional Office (RO) in Los Angles, 
California that denied service connection for the cause of 
the veteran's death, and TDIU for purposes of accrued 
benefits.

The appellant was afforded a personal hearing in September 
2002 before a Veterans Law Judge sitting at Los Angeles, 
California; the transcript of which is of record. The Board 
remanded the case for further development in November 2003.

In a decision dated in December 2005, the Board denied the 
claims.  The veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2007 Memorandum Decision, the Court affirmed 
the Board's denial of service connection for the cause of the 
veteran's death, and vacated the Board's December 2005 denial 
of TDIU, finding that the Board decision did not present 
sufficient reasons and bases to support its conclusion.

In May 2008, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant testified before a Veterans Law Judge in 
September 2002 who is no longer employed at the Board.  The 
appellant responded to a March 2008 Board letter that she 
desired a videoconference hearing at the RO before a Veterans 
Law Judge.  In August 2008, the RO scheduled the appellant 
for a videoconference hearing in September 2008 at the San 
Diego RO.  In a letter received in August 2008, the appellant 
stated that having the hearing at the San Diego RO would 
create a hardship for her as her current representative is 
based at the West Los Angeles RO.  The appellant has 
requested that the location of the videoconference hearing be 
changed to the West Los Angeles RO; such arrangements should 
be made on remand.  

Accordingly, the case is REMANDED for the following action:

The appellant is to be scheduled for a 
videoconference hearing at the West Los 
Angeles RO before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




